Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is Examiner’s response to Applicant’s arguments/remarks received 19 November 2020 stemming from non-final rejection dated 04 September 2020.


Status of Claims
Applicant’s arguments/remarks filed on 19 November 2020, with respect to claims 1-21 have been fully considered and are persuasive. The 35 USC § 101 and 103 rejections of 04 September 2020 is withdrawn.
 
Allowable Subject Matter
As amended herein, claims 1-21 are allowed. 
As allowable subject matter has been indicated, applicant's reply must either 
comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.11 l (b) and MPEP § 707.07(a). 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the examiner finds that the prior art does not disclose establishing, by a marketplace server of 
generating, by the user computing device, first dynamically secure exchange item data using a dynamic securing function having inputs that include a user time value, the one or more security parameters, and one or more aspects of a copy of the exchange item data file when held by the user computing device;
receiving, by the marketplace server, the first dynamically secure exchange item data from the user computing device; generating, by the marketplace server, second dynamically secure exchange item data using the dynamic securing function having inputs that includes a marketplace time value, the one or more security parameters, and one or more aspects of the exchange item data file;
comparing, by the marketplace server, the first dynamically secure exchange item data with the second dynamically secure exchange item data; and 
when the first dynamically secure exchange item data substantially matches the second dynamically secure exchange item data, authorizing, by the marketplace server, the use of the exchange item by the user computing device.

With respect to Applicant’s independent claim 1, the most relevant reference made of record are Urien et al. (US PGP 2003/0086542 A1 - herein referred to 

Urien et al. teaches a method for managing data transmissions via an internet network (RI) between calling (Aa) and called (Ab) subscribers and also an associated shart card. A card (2a) cooperates with a terminal (1a) and has client/webserver (S.sub.WEB), CGI and proxy (27a) functions. The proxy function is used for the signaling channels (CS) and data channels (CD). The terminal (1a) and the card (2a) include specific communication protocol layers that make it possible to establish sessions for bidirectional transmission between them and/or with the internet network (RI). The smart card (2a) stores applications associated with protocols for listing (900a) and for locating subscribers (901a), as well as subscriber profiles (903a). It plays the role of a proxy in the signaling channel (CS) and/or data channel (CD).

Herz et al. teaches a secure data interchange system enables information about bilateral and multilateral interactions between multiple persistent parties to be exchanged and leveraged within an environment that uses a combination of techniques to control access to information, release of information, and matching of information back to parties. Access to data records can be controlled using an associated price rule. A data owner can specify a price for different types and amounts of information access.


generating, by the user computing device, first dynamically secure exchange item data using a dynamic securing function having inputs that include a user time value, the one or more security parameters, and one or more aspects of a copy of the exchange item data file when held by the user computing device; receiving, by the marketplace server, the first dynamically secure exchange item data from the user computing device; generating, by the marketplace server, second dynamically secure exchange item data using the dynamic securing function having inputs that includes a marketplace time value, the one or more security parameters, and one or more aspects of the exchange item data file; comparing, by the marketplace server, the first dynamically secure exchange item data with the second dynamically secure exchange item data; and when the first dynamically secure exchange item data substantially matches the second dynamically secure exchange item data, authorizing, by the marketplace server, the use of the exchange item by the user computing device.

	In sum, Claims 1-21 are deemed allowable over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the 

CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael D. Cranford whose telephone number is 571-270-3106.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Bennett Sigmond can be reached at 303-297-4411.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.
United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

	/ Michael Cranford / Examiner / Art Unit 3694 
	March 18, 2021

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694